Little, J.
From the view we take of the rule of law which ■controls this case, it is unnecessary to consider in detail the twenty-five separate grounds of the motion for new trial. It appears that the defendant in error was the owner of a certain cotton compress, and that the plaintiff in error desired to lease the premises on which it was situated, together with the compress and machinery attached thereto, and in June, 1898, the parties entered into a written contract consummating the lease for a year, containing certain terms and stipulations by which their rights in this case must be determined. The compress company agreed to put a new cylinder of .given dimensions in said press, together with other separate pieces of machinery which are fully described. The Georgia Cotton Company agreed that, when these improvements had been made, it would pay certain sums of money, specified in the lease contract, for a lease of the property for one year, and covenanted to “keep the premises in good repair while [they] continue to occupy the •same (fire excepted), and to return the same to the . . parties of the first part . . in such good repair, . . at the end and expiration of this -lease.” The contract is plain and unambiguous. It is to be presumed that the Cotton Company was fully aware of the condition of the property which it agreed to lease. Certainly, if it was not, that fact, in the absence of fraud on its part, was not ■chargeable to the lessor; and when it was stipulated that the owner should make certain repairs in and additions to the press, and the lessee then covenanted to keep the same in good repair and return the property to the owner in such good repair at the expiration of the lease, it in law covenanted with the owner that the repairs stipulated for would be all that the lessor would be required to make, and that the lessee would keep up the property and return it in good condition to the owner. Hence, when the evidence showed, as substantially it did, that the repairs stipulated for had been made, the obligation on the part of'the lessee to keep the property in good repair went into effect. So that it was the duty of the lessee, under the terms of the contract, to put the press in good re*1053pair when, in October, it became disabled; and if it failed to do so, the owner of the press had a right to charge said lessee with the expense of such repairs. Whether these repairs were in good faith made, or whether the restoration to good order was made by distinct additions to it for which the lessee was not chargeable, were questions of fact which were settled by the verdict of the jury. In any event, it was not the right of the lessee, under the contract which it had entered into, to abandon the press when during its term it had gotten out of repair, and refuse to pay rental for the same, no fraud or misrepresentations on the part of the owner in procuring the execution of the lease contract having been alleged or /shown. With these views of the relative rights of the parties under the terms of their contract, we have examined the specifications of error made in the different grounds of the motion for new trial, and are of opinion that the verdict rendered was not excessive. And while we find that certain specific portions of the charge to which exceptions are taken may be inaccurate in some particulars, in every instance where such inaccuracies exist the error is immaterial, and shpuld not work a reversal of the judgment. Taken as a whole, the rulings of the trial judge were correct, and his expressed views of the law of the case are sound, and his instructions to the jury fully covered the law of the case and the contentions of the parties. And, as the record contains evidence sufficient to support the verdict, there was no error in overruling the motion for a new trial for any of the errors assigned therein.

Judgment affirmed.


All the Justices concurring.